DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-12 in the reply filed on 11/04/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high temperature" in claims 1, 2, 5, 6, 10, 11, 12 is a relative term which renders the claim indefinite.  The term "high temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claims 1, 2, 5, 6, 10, 11, and 12 it is unclear what is meant by an “instantaneous” high temperature fluidization treatment.  It is unclear if “instantaneous” is referring to the time the fluidization treatment lasts, or if it means that the fluidization treatment happens immediately or very quickly, or something else. 
Regarding claim 1, claim 1 recites performing an instantaneous high temperature treatment, however does not specify what is being treated in the treatment, and also recites performing a conditioning liquid soaking treatment and does not specify what is being treated in the treatment.   It is unclear what is being treated in each treatment.
Claim 3 is rejected based on its dependence to claim 1.
Regarding claim 5, it is unclear if the rice recited in line 2 is the same rice treated in claim 4 and it is unclear if the washing step, draining step, conditioning step, cooking step and cooling step are the same steps recited in claim 4 or are different steps.
Regarding claim 5, claim 5 recites “preparing a rice soup conditioning liquid containing soft rice flour and edible oil through a rice soup back filling process.”  It is unclear if this is the same conditioning liquid of claim 4 obtained by the backfilling process described in claim 1 or is different. It is also noted that claim 5 does not recite that the rice soup conditioning liquid contains rice soup.  It is also unclear if “a conditioning liquid” in line 6 of the claim (in step 2) is the same as the rice soup conditioning liquid (in step 2) or is a different conditioning liquid.
Regarding claim 5, in lines 5-6 the claim recites that the rice is soaked in a conditioning liquid however it is unclear if this is the same conditioning liquid in claim 4 and claim 1 or is a different conditioning liquid. 
Regarding claim 5, in line 9 the claim recites “cooking the rest of the rice soup for 20-30 min to obtain rice.”  It is unclear if the recitation of “to obtain rice” is a different rice or is referring to cooked rice obtained from cooking the rice of step (2).
 Regarding claim 5, in line 9 the claim recites performing aseptic packaging but does not specify what is aseptically packaged, it is unclear what is aseptically packaged. 
Regarding claim 5, in line 8 there is no antecedent basis for “the rest of the rice soup”.
Regarding claim 5, in line 10 the claim recites “rapidly cooling the rice obtained in step 3”, it is unclear which rice recited in step 3, step 4 is referring to.  Therefore, “the rice” as recited in step 4 lacks proper antecedent basis. 
Regarding claim 7, claim 7 recites that the rice soup in step (2) is the rice soup in the cooking process of the step (3) obtained by the backfilling process; however step (2) in claim 5 does not positively recite a rice soup.  Rather, step 2 only discusses a rice soup conditioning liquid. It is unclear what the rice soup in step (2) of claim 5 is.
Regarding claim 6, it is unclear if claim 6 is further limiting the same steps of claim 5 or if claim 6 is referring to additional processing steps. 
 Regarding claim 8, there is no antecedent basis for “the soaked rice”.
Regarding claims 9, 10, 11, and 12 the term "rapidly" is a relative term which renders the claim indefinite.  The term "rapidly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claims 10, 11 and 12, it is unclear if claims 10, 11, and 12 are further limiting the same steps of claim 5 or if claims 10, 11, and 12 are referring to additional processing steps, as each of claims 10, 11 and 12 appear to repeat similar steps as already recited in claim 5.
Regarding claims 10, 11, 12, in each claim, in line 13 there is no antecedent basis for “the whole system”.
Regarding claims 10, 11 and 12, it is unclear if conditioning liquid 1 is the same conditioning liquid in step 2 of claim 5 or a different conditioning liquid.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. US 5,744,184 in view of Lee KR 1945828 (KIPO Translation and Derwent Abstract) in view of What is Soft Rice in view of Prasantha in view of Andou JP S59109144 (Espacenet Translation). 
Regarding claim 1, Kendall discloses a method of rice conditioning comprising performing a conditioning liquid soaking treatment using a conditioning liquid that comprises a rice soup backfilled from a cooking unit to a soaking unit (recycled water produced during processing of the food products is recirculated and reabsorbed by the food products. A portion of the water which contains cooked starch is drained off and the remainder is recirculated in the processing of additional food products) (abstract, claim 1). Kendall discloses performing an instantaneous high temperature fluidization treatment (bed drying step) (col. 22, lines 11-20). 
Claim 1 differs from Kendall in the recitation that the conditioning liquid comprises soft rice flour. However it is noted that Kendall discloses that additives can be added to the rice in order to improve the quality of the final product (col. 8, lines 59-64).
Lee discloses a conditioning liquid for soaking rice which comprises an aqueous solution of sulfuric acid containing a mixture of rice flour and turmeric (Derwent Abstract). Lee discloses that the rice flour enlarges the bond area of turmeric in rice as the rice flour is adhered to the surface of rice (KIPO Translation, Pg. 6, Effects of the Invention, Pg. 8 lines 3-9). Lee discloses benefits of adding turmeric to rice (KIPO Translation, Pg. 7, 25-30) and also discloses that rice flour adhered to the surface of the rice improves the mouthfeel of the rice (KIPO Translation, Pg. 6, Effects of the Invention, Pg. 8 lines 3-9). It would have been obvious to one of ordinary skill in the art to have modified the conditioning liquid of Kendall to comprise the additives of the 
Claim 1 differs from Kendall in view of Lee in the recitation that the rice flour is specifically soft rice flour.
What is Soft Rice discloses that soft rices are rices that are low in amylose. Prasantha discloses that types of rice flours include high and low amylose rice flour. It would have been obvious to one of ordinary skill in the art to modify the rice flour of Kendall in the view of Lee to be a soft rice flour (low amylose flour) since Lee broadly teaches the use of rice flour and once it was known to use rice flour absent compelling evidence of criticality the particular rice flour one of ordinary skill in the art would choose to employ is seen to be an obvious matter of choice. 
Claim 1 differs from Kendall in view of Lee in view of What is Soft Rice and Prasantha in the recitation that the conditioning liquid also comprises an edible oil.
Andou discloses adding edible oil to a conditioning liquid (soaking liquid) for rice prior to cooking in order to obtain an improved product (Espacenet Translation, Abstract, Pg. 2, lines 34-38, Pg. 2, lines 24-27). It would have been obvious to one of ordinary skill in the art modify the conditioning liquid of Modified Kendall to comprise edible oil as taught by Andou in order to improve the rice product, and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. 
Regarding claim 3, claim 3 differs from Modified Kendall in the recitation that the mass ratio of soft rice flour to the edible oil to the rice is (0.05-0.1): (0.03-0.05):1. However, absent compelling evidence of criticality it would have been obvious to one of 
Regarding claim 4, Modified Kendall discloses a method for producing instant rice (col. 26, lines 24-27) comprising washing and draining rice, performing a treatment on the rice by using the method according to claim 1, cooking the rice and cooling the rice to form a film to obtain instant rice (example 1) (‘184, col. 25).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. US 5,744,184 in view of Lee KR 1945828 (KIPO Translation and Derwent Abstract) in view of What is Soft Rice in view of Prasantha in view of Andou JP S59109144 (Espacenet Translation) in view of Ji KR 940002525 (Google Patents Translation).
Regarding claim 2, Kendall discloses performing an instantaneous high temperature fluidization treatment (bed drying step) (‘184, col. 22, lines 11-20).
Claim 2 differs from the combination of prior art applied to claim 1 in the recitation that the instantaneous high temperature fluidization is performed for a fluidization time of 30 to 80 seconds. 
Ji discloses a method of rice conditioning comprising performing an instantaneous high temperature fluidization treatment (step e) and a conditioning liquid soaking treatment (step a) (Abstract). Ji discloses that the instantaneous high temperature fluidization treatment is carried out at a temperature ranging from 120 °C -
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792